ACCEPTED
                                                                                      01-15-00197-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                9/10/2015 11:08:28 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                             No. 01-15-00197-CV
                     __________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                  FIRST DISTRICT OF TEXAS AT HOUSTON    9/10/2015 11:08:28 AM
                     __________________________________ CHRISTOPHER A. PRINE
                                                                 Clerk

                                LETICIA LOYA,
                                    Appellant,
                                        v.
                   MIGUEL LOYA, VITOL, INC., MICHAEL METZ,
                           ANTONIO MAARRAOUI,

                                  Appellees.
                     __________________________________

                UNOPPOSED MOTION FOR LEAVE TO FILE
                   SUR-REPLY BRIEF OF APPELLEES
                   __________________________________
           On Appeal from the 190th District Court, Harris County, Texas
                        Trial Court Cause No. 2012-33464
                   __________________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellees, Vitol Inc., Michael Metz, Antonio Maarraoui (collectively “the

Vitol Appellees”), and Miguel Loya (“Miguel”) file this Unopposed Motion for

Leave to File Sur-Reply, and would show the Court as follows:

      1.     This case is set for submission without oral argument on October 7,

2015, before a panel consisting of Justice Jennings, Justice Higley, and Justice

Brown. (The companion appeal, No. 01-14-01014-CV, is set for the same date
with the same panel.) The filing of this Sur-Reply will not delay disposition of this

case.

        2.    Appellant filed her Reply Brief on August 17, 2015. Given that there

is no oral argument of this case that would provide Appellees with an opportunity

to respond to Appellant’s Reply Brief, Appellees seek to file a Sur-Reply, attached

to this Motion, to briefly address arguments raised in the Reply Brief.

        3.    Appellant does not oppose this motion for leave.

        For all the foregoing reasons, Appellees respectfully request this Court to

grant this Unopposed Motion for Leave to File Sur-Reply and grant Appellees such

other and further relief to which they may be justly entitled.




                                          2
                                    Respectfully submitted,

                                    VINSON & ELKINS L.L.P.

                                       /s/ Patrick W. Mizell
                                       Patrick W. Mizell
                                       Texas Bar No. 14233980
                                       Catherine B. Smith
                                       Texas Bar No. 03319970
                                       Deborah C. Milner
                                       Texas Bar No. 24065761
                                       Jaclyn M. Lynch
                                       Texas Bar No. 24083429
                                       1001 Fannin, Suite 2500
                                       Houston, Texas 77002-6760
                                       Telephone: 713.758.2932
                                       Facsimile: 713.615.5912
                                       e-mail: pmizell@velaw.com
                                       e-mail: csmith@velaw.com
                                       e-mail: cmilner@velaw.com
                                       e-mail: jaclynlynch@velaw.com

Attorneys for Appellees Vitol, Inc., Michael Metz, and Antonio Maarraoui

                                    FULLENWEIDER WILHITE, P.C.

                                        /s/ Randall B. Wilhite
                                       Randall B. Wilhite
                                       Texas Bar No. 21476400
                                       Stephen F. Post
                                       Texas Bar No. 24079154
                                       4265 San Felipe, Suite 1400
                                       Houston, Texas 77027
                                       Telephone: 713-624-4100
                                       Facsimile: 713-624-4141
                                       rwilhite@fullenweider.com
                                       service@fullenweider.com

                 Attorneys for Appellee Miguel A. Loya


                                   3
                       CERTIFICATE OF CONFERENCE
      I hereby certify that on September 9, 2015, Pat Mizell conferred with
Jennifer Job (attorney for Appellant) via email, and she indicated that Appellant
was not opposed to this motion.

                                          /s/ Catherine B. Smith
                                          Catherine B. Smith




                          CERTIFICATE OF SERVICE

       The undersigned certifies that on September 10, 2015, the foregoing
Unopposed Motion for Leave to File Sur-Reply Brief of Appellees was served
electronically on the following parties in accordance with the requirements of the
Texas Rules of Appellate Procedure:

        Jennifer Job
        James E. Payne
        Provost Umphrey Law Firm, L.L.P.
        490 Park Street
        P. O. Box 4905
        Beaumont, Texas 77701
        409.835.8605
        jjob@pulf.com
        jpayne@pulf.com
        Attorneys for Appellant Leticia Loya


                                          /s/ Catherine B. Smith
                                          Catherine B. Smith



US 3757117v.1




                                          4